Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,10,11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200320150 A1; Brown; Bradley D. et al. (hereinafter Brown) in view of US 20160294640 A1; DA SILVA; Icaro L. J. et al. (hereinafter Da Silva)
Regarding claim 1, Brown teaches A method for performing a search, the method being implemented by at least one processor, the method comprising: receiving, by the at least one processor, a textual input that includes at least one search term; (Brown [FIG.3] shows visual flow [0007] Systems and methods are described for an improved Internet search engine. According to one embodiment, a search request from an end user of a subscriber of a Software as a Service (SaaS) based Internet search engine is received by one or more processors of one or more physical or virtual servers of the SaaS based Internet search engine via a browser based interface displayed on a client device being used by the end user. The search request includes (i) one or more initial constraints to be used by the SaaS based Internet search engine to constrain a search of real-time Internet content to be performed responsive to the search request and (ii) one or more user-specified search terms or phrases... [0048] FIG. 3 is a high -level flow diagram illustrating search processing in accordance with an embodiment of the present disclosure. In the context of the present example, search processing is initiated responsive to receipt of a search request at block 310. As described further below, the search request may be derived from input provided by an end user of an Internet search engine (e.g., Internet search engine 100) via a browser-based user interface. In one embodiment, the search request specifies one or more initial constraints and one or more search terms and/or phrases. Among other things, the one or more initial constraints limit the scope of Internet content that is to be searched, thereby making the performance of a search of real-time Internet content feasible within a reasonable amount of time. The one or more search terms and/or phrases may include individual terms or multiple terms (phrases) that must be present, must not be present and/or are preferably present within Internet content in order for the Internet content to be considered a match in the context of the search query [49-52 & 101] further elaborate)										using, by the at least one processor, the at least one search term to identify a plurality of Internet-accessible information items that relate to the at least one search term; (Brown [0007] Systems and methods are described for an improved Internet search engine. According to one embodiment, a search request from an end user of a subscriber of a Software as a Service (SaaS) based Internet search engine is received by one or more processors of one or more physical or virtual servers of the SaaS based Internet search engine via a browser based interface displayed on a client device being used by the end user. The search request includes (i) one or more initial constraints to be used by the SaaS based Internet search engine to constrain a search of real-time Internet content to be performed responsive to the search request and (ii) one or more user-specified search terms or phrases. A structured search query is generated by (a) identifying company records matching the one or more initial constraints by searching a company database having stored therein characteristics/attributes regarding multiple companies; and (b) incorporating into the structured search query: (1) multiple domain names each representing a web site domain of a company of those of the multiple companies associated with the identified matching records by extracting the multiple domain names from the identified matching company records; and (2) the one or more user-specified search terms or phrases. The search of real-time Internet content is performed based on the structured search query by, for each domain name of the domain names: (i) retrieving a predetermined number of web pages associated with the web site domain; and (ii) when content of the predetermined number of web pages satisfies match criteria associated with one or more user-specified search terms or phrases, adding the content to a set of search results. Information regarding the set of search results, including a list of companies associated with the set of search results, is locally stored by the SaaS based Internet search engine and presented to the end user via the browser based interface. One or more of interactive filtering and interactive ranking of the locally stored set of search results is then facilitated based on one or more user-selected desired characteristics of companies in the list of companies or one or more user-selected desired characteristics of the content of the companies.  [0040] FIG. 1 is a context level diagram illustrating external interactions with/by a SaaS based Internet search engine 100 in accordance with an embodiment of the present invention. As described further below, in one embodiment, Internet search engine 100 may be implemented in the form of a powerful customer prospecting tool that facilitates the identification of motivated prospective customers by subscribers 110a-n. In the context of the present example, Internet search engine 100 may operate in accordance with a SaaS software distribution model in which a third-party (an Internet search service provider or SaaS provider) hosts an application and associated data that facilitates searching of real-time Internet content by subscribers 110a-n. Subscribers 110a-n may represent corporate entities including a number of end users 111a-n that interact with Internet search engine 100 via the Internet (not shown) or may represent individual end users. As explained below, Internet search engine 100 may make use of data contained in one or more external private or public data sources 130a-n to constrain the domain name space of real-time Internet content searched responsive to search queries issued by the end users of subscribers [42,48-52,116-117] further elaborate)							the plurality of Internet-accessible information items corresponding to at least one potential search result; (Brown [0002] retrieval of real-time Internet content responsive to a structured search query generated based on private database records matching one or more initial user-selected constraints and one or more user-specified search terms/phrases and enabling local filtering and ranking of the retrieved real-time results based on refinements to the user-specified search terms/phrases and user-specified scoring of the search terms/phrases.[0040,46,55-56] go into further detail on how the internet items contain search results)			assigning, by the at least one processor, a respective relevance score to each item of the identified plurality of Internet-accessible information items, each respective relevance score being based on a degree of closeness of a textual match between the corresponding at least one record and the at least one search term; (Brown [FIG. 3&4] show visual flow [0080] In one embodiment, the web page retrieval processing also includes counting occurrences terms/phrases appearing on those of the web pages of a web site domain that are evaluated. As such, the results returned can also include various statistics about the content of the website. For example, a configurable or predetermined number of most frequently appearing terms/phrases can be reported as part of the search results for a particular website domain. As discussed further below, all or a subset of these most frequently appearing terms/phrases can be presented to the end user to facilitate further refinement of his/her search request, performance of local filtering of the search results and/or performance of local ranking of the search results by aggregating scores assigned by the end user to particular terms/phrases and sorting the order in which companies are presented to the end user based on the aggregated scores as described further below.   [0104] Prospect list screen 810 also includes an area 813 providing information regarding ICP details, an area 814 providing information regarding prospect list filters and an area 815 providing information regarding prospect list ranking, Area 813 identifies the one or more initial search constraints (e.g., the selected industries and/or industry verticals) and the user-specified search terms/phrases (e.g., the mandatory terms/phrases, the ideal terms/phrases and the exclusionary terms/phrases) that were employed to perform the search that produced the search results presented (e.g., the list of company records). To the extent the subscriber has already specified one or more filtering criteria, area 814 identifies the filtering criteria that have been locally applied to the search results to produce the list of company records. To the extent the subscriber has already specified one or more ranking criteria, area 815 identifies the ranking criteria that have been locally applied to the search results to produce the ordering of the list of company records.  [0113] FIG. 8G illustrates a portion of search result ranking screen 830 of a user interface of a SaaS based Internet search engine in accordance with an embodiment of the present invention. As noted above, the list of company records provided responsive a search conducted based on the ICP may be quite extensive, even after user-specified filtering criteria have been applied. In an effort to sort /rank the list of company records in accordance with the priorities of the subscriber, search result ranking screen 830 may provide mechanisms for the subscriber to further specify the relative importance of various characteristics/attributes of companies and/or the search terms/phrases. In the context of the present example, search result ranking screen 830 includes a set of radio buttons for each of multiple technologies 831 (e.g., LiveChat, RayChat, Bold Chat, HubSpot, Salesforce, Marketo, and Zendesk Chat) used by companies that might be evidenced by the source code of their website content. Those skilled in the art will appreciate the specific technologies listed on search result ranking screen [0115] The ranking score can also be influenced as a result of repetition of the user-specified search terms/phrases via radio buttons 832. In one embodiment, as described with reference to FIG. 8H, the subscriber may be provided with the ability to individually rate the importance of ideal terms and phrases.)					and outputting, by the at least one processor, an ordered list of the plurality of Internet-accessible information items, wherein an order of the items within the list is determined based on the assigned relevance scores. (Brown [FIG. 3&4] show visual flow [0051] At block 340, the search results produced by block 330 are presented to the end user and stored so as to allow further local manipulation (e.g., filtering, ranking, exporting and the like). In one embodiment, a list of companies having website content meeting the search query is caused to be displayed to the end user via a browser-based interface. As described further below, the list of companies may be presented in an interactive and hierarchical form in which various search statistics and/or various details regarding each company are available and can be revealed   [0053] At block 360, filtering parameter(s) are applied and the displayed search results are refreshed. In one embodiment, one or more user-selected filtering parameters are received from the end user via the browser-based interface and applied to the current set of search results and the filtered set of search results are presented to the end user via the browser-based interface. The filtering parameters(s) may include refining/editing the originally provided one or more search terms and/or phrases and/or by including/excluding various additional company characteristics or attributes. As described further below, with reference to FIG. 8F, search results may be over inclusive as a result of user-specified mandatory or ideal search terms and phrases being used on companies' websites in a different context than anticipated by the end user, for example. [0054] At block 380, ranking parameter(s) are applied and the displayed search results are refreshed. In one embodiment, the end user can control the order in which the search results are displayed by weighting the search terms and/or phrases associated with the search request. As described further below, with reference to FIG. 8H, the relative importance of ideal search terms/phrases can be defined by the end user by assigning scores (e.g., from 1 to 10) for each occurrence of a particular search term and/or phrase within the content of the websites. These scores can then be aggregated and the companies within the search results can be ranked based on their relative aggregated scores. [102-104] further elaborate)				Brown lacks explicitly teaching generating, by the at least one processor, at least one record for each of the plurality of Internet-accessible information items, the at least one record corresponding to a structured data set that includes an index, a title, and a body;												However Da Silva teaches generating, by the at least one processor, at least one record for each of the plurality of Internet-accessible information items, the at least one record corresponding to a structured data set that includes an index, a title, and a body; (Da Silva [0068] In step 312, a web page ID is added to each web resource record associated to a given web session, and in step 313 web resource records are created with relevant information from HTTP and TCP headers. In this way web resource downloads are grouped into web page session records and these records are stored in step 314 in a data store system. The outcome of this may be represented as a data structure comprising one or more of the following items: [0069] Page ID: The unique ID for a given web session [0070] Server host: Server host or domain name [0071] Server IP: The IP address of the server hosting the object [0072] URL: The URL of the resource [0073] HTTP referrer: The HTTP referrer header of this resource [0074] Resource size: The size of the resource in bytes [0075] TCP connection index: An index indicating which TCP connection is carrying this resource)								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Brown's methods and make the addition of Da Silva in order to attain data/records that can ultimately be utilized to help obtain performance metrics for improving the systems performance (Da Silva [0012] and to calculate the performance metric from the correlated and associated web content records for at least one web session and one or more of said nodes.)
Corresponding system claim 10 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Brown [FIG. 1] shows corresponding features [118-121 & 126-132] further elaborate)
Corresponding product claim 19 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Brown [FIG. 1] shows corresponding features [118-121 & 126-132] further elaborate)
Regarding claim 2, Brown and Da Silva and teach The method of claim 1, wherein the identified plurality of Internet-accessible information items includes a first group for which a respective title that relates to the corresponding information item exactly textually matches with the at least one search term, such that the respective relevance score for each item included in the first group is higher than the respective relevance score for each item that is not included in the first group (Brown [0007] Systems and methods are described for an improved Internet search engine. According to one embodiment, a search request from an end user of a subscriber of a Software as a Service (SaaS) based Internet search engine is received by one or more processors of one or more physical or virtual servers of the SaaS based Internet search engine via a browser based interface displayed on a client device being used by the end user. The search request includes (i) one or more initial constraints to be used by the SaaS based Internet search engine to constrain a search of real-time Internet content to be performed responsive to the search request and (ii) one or more user-specified search terms or phrases. A structured search query is generated by (a) identifying company records matching the one or more initial constraints by searching a company database having stored therein characteristics/attributes regarding multiple companies; and (b) incorporating into the structured search query: (1) multiple domain names each representing a web site domain of a company of those of the multiple companies associated with the identified matching records by extracting the multiple domain names from the identified matching company records; and (2) the one or more user-specified search terms or phrases. The search of real-time Internet content is performed based on the structured search query by, for each domain name of the domain names: (i) retrieving a predetermined number of web pages associated with the web site domain; and (ii) when content of the predetermined number of web pages satisfies match criteria associated with one or more user-specified search terms or phrases, adding the content to a set of search results.  [0061] As noted above, with reference to FIG. 3, in one embodiment, the structured search query may initially be defaulted to produce a relatively small sample set so as to give the end user prompt feedback regarding the nature of their search request, which could be unintentionally over or under inclusive. In this manner, the end user may be provided with an opportunity to fine-tune their search request before performing a full search of real-time Internet content for all companies. In such an embodiment, when a sample search is to be performed (e.g., as indicated by a global flag or a parameter communicated to the structured search query generation processing in some other manner), rather than incorporating all of the domain names associated with the matching records identified in block 410, the domain names associated with the first X (where X is a predetermined or configurable parameter) matches may be incorporated into the structured search query being built. Alternatively or additionally, the sample search may be limited to domain names associated with matching records within a user-specified ZIP code. For example, a combination of a ZIP code and a predefined numerical limit may be used and the geographic area can be expanded outwardly until the predefined numerical limit is achieved or until all domain names associated with the matching records identified in block 410 are used. )
Regarding claim 11, Brown and Da Silva and teach The computing apparatus of claim 1, wherein the identified plurality of Internet-accessible information items includes a first group for which a respective title that relates to the corresponding information item exactly textually matches with the at least one search term, such that the respective relevance score for each item included in the first group is higher than the respective relevance score for each item that is not included in the first group (Brown [0007] Systems and methods are described for an improved Internet search engine. According to one embodiment, a search request from an end user of a subscriber of a Software as a Service (SaaS) based Internet search engine is received by one or more processors of one or more physical or virtual servers of the SaaS based Internet search engine via a browser based interface displayed on a client device being used by the end user. The search request includes (i) one or more initial constraints to be used by the SaaS based Internet search engine to constrain a search of real-time Internet content to be performed responsive to the search request and (ii) one or more user-specified search terms or phrases. A structured search query is generated by (a) identifying company records matching the one or more initial constraints by searching a company database having stored therein characteristics/attributes regarding multiple companies; and (b) incorporating into the structured search query: (1) multiple domain names each representing a web site domain of a company of those of the multiple companies associated with the identified matching records by extracting the multiple domain names from the identified matching company records; and (2) the one or more user-specified search terms or phrases. The search of real-time Internet content is performed based on the structured search query by, for each domain name of the domain names: (i) retrieving a predetermined number of web pages associated with the web site domain; and (ii) when content of the predetermined number of web pages satisfies match criteria associated with one or more user-specified search terms or phrases, adding the content to a set of search results.  [0061] As noted above, with reference to FIG. 3, in one embodiment, the structured search query may initially be defaulted to produce a relatively small sample set so as to give the end user prompt feedback regarding the nature of their search request, which could be unintentionally over or under inclusive. In this manner, the end user may be provided with an opportunity to fine-tune their search request before performing a full search of real-time Internet content for all companies. In such an embodiment, when a sample search is to be performed (e.g., as indicated by a global flag or a parameter communicated to the structured search query generation processing in some other manner), rather than incorporating all of the domain names associated with the matching records identified in block 410, the domain names associated with the first X (where X is a predetermined or configurable parameter) matches may be incorporated into the structured search query being built. Alternatively or additionally, the sample search may be limited to domain names associated with matching records within a user-specified ZIP code. For example, a combination of a ZIP code and a predefined numerical limit may be used and the geographic area can be expanded outwardly until the predefined numerical limit is achieved or until all domain names associated with the matching records identified in block 410 are used. )
Claims 3-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Da Silva and US 10726020 B1; Hansen; Carter C. et al. (hereinafter Hansen) and US 20160012106 A1 Franceschini; Michele M. et al. (hereinafter Fran)
Regarding claim 3, Brown and Da Silva and teach The method of claim 2, wherein the identified plurality of Internet-accessible items further include				but Brown lacks explicitly teaching a second group for which the respective title that relates to the corresponding information item starts with an exact textual match with the at least one search term and also includes additional text, such that the respective relevance score for each item included in the second group is higher than the respective relevance score for each item that is not included in either of the first group and the second group.										Fran helps teach sorting results in a plurality of groups based on certain criteria; henceforth helps teach a first, second, third, fourth, ect. group of results (Fran [0006] Another embodiment includes a method for receiving the conceptual query, accessing extracted concepts for each of the documents, and computing a degree to which each of the documents are related to one another. The computing is responsive to a metric that measures relevance between the extracted concepts in one document and extracted concepts in another document. The method further includes assigning the documents to one or more groups based on the computing. A pair of documents having a first score that specifies a degree of relation is more likely to be in the same group than a pair of documents having a second score specifying a degree of relation that is lower than the first score. The method also includes outputting results of the assigning.   [0102] In an embodiment, it is assumed that a collection of extracted concepts is provided. From these concepts, feature vectors are obtained. One possible feature vector is to compute the likelihood vector for each concept that indicates how likely it is that the given concept is related to all possible other concepts in the concept graph. Other feature vectors may subsample the feature vector described above. In the two examples above, the concept graph is used to compute those feature vectors. Once in possession of the feature vectors, clustering algorithms (for example k-means) may be employed to cluster the associated concepts in groups. The clustering separates concepts into distinct groups on the basis of their conceptual closeness. In the example above, extracted concepts related to computer simulations, processors, etc. are clustered in one group and concepts related to Latin-American music and hobby clubs are clustered in another cluster. [0254] As described herein, an embodiment for summarizing the relevance of documents to a conceptual query can include: receiving the conceptual query; accessing extracted concepts for each of the documents; computing a degree to which each of the documents are related to one another (e.g., as part of a clustering algorithm), the computing responsive to paths in the concept graph connecting the extracted concepts in one document to extracted concepts in another document; assigning the documents to one or more groups based on the computing, wherein a pair of documents having a first score that specifies a degree of relation are more likely to be in the same group than a pair of documents having a second score specifying a degree of relation that is lower than the first score; and outputting results of the assigning. [FIG.1 & 20] show corresponding flowchart)								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Brown's method and make the addition of Fran in order to further improve the search results and overall accuracy of the system via clustering/associating methods (Fran [0030] Embodiments described herein can be utilized for searching, recommending, and exploring documents through conceptual associations. Embodiments include the use of semantic search technologies that combine information contained in knowledge bases and unstructured data sources to provide improved search results.  [0034] Embodiments described herein can include the use of efficient data structures for storing and querying deep conceptual indices. A document can be received, concepts extracted from the document, confidence levels calculated for the various concepts, and then a representation of the document can be created in a concept space that connects the document to all possible concepts (not only the ones that were found explicitly in the document). Embodiments described herein are directed to how this information can be organized in a computer system so that it can be efficiently queried against and maintained.  [0054] More complex models for generating words can also be used to provide improved linking between a portion (e.g., one or more words) of text and a concept.  [0147] Embodiments described herein further include the use of efficient data structures for storing and querying deep conceptual indices.)			The combination still lack explicitly and orderly teaching all of a second group for which the respective title that relates to the corresponding information item starts with an exact textual match with the at least one search term and also includes additional text, such that the respective relevance score for each item included in the second group is higher than the respective relevance score for each item that is not included in either of the first group and the second group.						However Hansen helps teach a second group for which the respective title that relates to the corresponding information item starts with an exact textual match with the at least one search term and also includes additional text, such that the respective relevance score for each item included in the second group is higher than the respective relevance score for each item that is not included in either of the first group and the second group. ( Hansen [Col. 2, line 50-67] At operation 1030 the system retrieves stock trading symbols from a database of stock trading symbols that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the symbols in the symbol data store and generating a Levenshtein score. The Levenshtein distance scores the (query, symbol) input pair based upon the number of single character edits to convert the symbol into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a symbol may be ordered higher than results in which the search query matches the middle or end of a symbol. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the stock symbol at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. [Col. 3, lines 13-44]At operation 1040 the system retrieves matching company names from a database of company names and information that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the company names in the company name data store and generating a Levenshtein score. The Levenshtein distance scores the (query, company name) input pair based upon the number of single character edits to convert the company name into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a company name may be ordered higher than results in which the search query matches the middle or end of a company name. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the company name at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. )										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Brown's methods and make the addition of Hansen in order to further improve the ordering of search results (Hansen [AB.]  Disclosed in some examples are methods, systems, and machine readable mediums which utilize volume to improve the ordering and retrieval of search results for various information retrieval systems. This improves relevance as volume is a proxy for interest. As volume changes over time, the relevance of a particular result to a particular search query will increase or decrease over time. [Col.1]  Embodiments pertain to improved information retrieval. Some embodiments relate to ordering information retrieval results based upon information about volume...FIG. 1 shows a flowchart of a method of providing improved relevance for information retrieval systems according to some examples of the present disclosure.)	
Regarding claim 4, Brown, Hansen, Da Silva and Fran teach The method of claim 3, wherein for each item included in the second group, the respective relevance score is determined based on a number of characters of the additional text included in the respective title, such that when the number of characters is lower, the respective relevance score is higher. ( Hansen [Col. 2, line 50-67] At operation 1030 the system retrieves stock trading symbols from a database of stock trading symbols that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the symbols in the symbol data store and generating a Levenshtein score. The Levenshtein distance scores the (query, symbol) input pair based upon the number of single character edits to convert the symbol into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a symbol may be ordered higher than results in which the search query matches the middle or end of a symbol. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the stock symbol at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. [Col. 3, lines 13-44]At operation 1040 the system retrieves matching company names from a database of company names and information that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the company names in the company name data store and generating a Levenshtein score. The Levenshtein distance scores the (query, company name) input pair based upon the number of single character edits to convert the company name into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a company name may be ordered higher than results in which the search query matches the middle or end of a company name. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the company name at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. ) --- (Fran [0059] As described herein, it is possible to model language utterances through conceptual generative language models. Each of these conceptual generative language models can be associated with a technique for estimating the probability that a given sequence of words (e.g., a sentence) is uttered for the given conceptual generative language model. These probability estimates can be obtained using computational techniques that will reflect the underlying conceptual generative language model; for example for simple bag-of -words, counting the frequency of the words in a given sentence and then using the probability of a word in the bag-of -words suffices to compute a probability estimate. In the case of a hidden Markov model (HMM), the situation is more complex because to compute the exact probability given a model it can be necessary to sum the probabilities of all possible sequences of states. The computational technique used in this case falls under the general class of dynamic programming methods; and it is important to note that in most instances, an exact calculation of the probability is unnecessary and this can be used to further simplify the calculations. )
Regarding claim 5, Brown, Hansen, Da Silva and Fran teach The method of claim 3, wherein the identified plurality of Internet-accessible items further includes a third group for which the respective title that relates to the corresponding information item starts with text that does not exactly match with the at least one search term and also includes an exact textual match with the at least one search term, such that the respective relevance score for each item included in the third group is higher than the respective relevance score for each item that is not included in any of the first group, the second group, and the third group. ( Hansen [Col. 2, line 50-67] At operation 1030 the system retrieves stock trading symbols from a database of stock trading symbols that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the symbols in the symbol data store and generating a Levenshtein score. The Levenshtein distance scores the (query, symbol) input pair based upon the number of single character edits to convert the symbol into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a symbol may be ordered higher than results in which the search query matches the middle or end of a symbol. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the stock symbol at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. [Col. 3, lines 13-44]At operation 1040 the system retrieves matching company names from a database of company names and information that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the company names in the company name data store and generating a Levenshtein score. The Levenshtein distance scores the (query, company name) input pair based upon the number of single character edits to convert the company name into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a company name may be ordered higher than results in which the search query matches the middle or end of a company name. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the company name at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. )
Regarding claim 6, Brown, Hansen, Da Silva and Fran teach The method of claim 5, wherein for each item included in the third group, the respective relevance score is determined based on a position of the exact textual match within the respective title, such that when the position is closer to the start of the respective title, the respective relevance score is higher. ( Hansen [Col. 2, line 50-67] At operation 1030 the system retrieves stock trading symbols from a database of stock trading symbols that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the symbols in the symbol data store and generating a Levenshtein score. The Levenshtein distance scores the (query, symbol) input pair based upon the number of single character edits to convert the symbol into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a symbol may be ordered higher than results in which the search query matches the middle or end of a symbol. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the stock symbol at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. [Col. 3, lines 13-44]At operation 1040 the system retrieves matching company names from a database of company names and information that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the company names in the company name data store and generating a Levenshtein score. The Levenshtein distance scores the (query, company name) input pair based upon the number of single character edits to convert the company name into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a company name may be ordered higher than results in which the search query matches the middle or end of a company name. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the company name at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. )
Regarding claim 7, Brown, Hansen, Da Silva and Fran teach The method of claim 6, wherein for each item included in the third group for which the position of the exact textual match within the respective title is equally close to the start of the respective title, the respective relevance score is further determined based on a number of characters of the additional text included in the respective title, such that when the number of characters is lower, the respective relevance score is higher. ( Hansen [Col. 2, line 50-67] At operation 1030 the system retrieves stock trading symbols from a database of stock trading symbols that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the symbols in the symbol data store and generating a Levenshtein score. The Levenshtein distance scores the (query, symbol) input pair based upon the number of single character edits to convert the symbol into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a symbol may be ordered higher than results in which the search query matches the middle or end of a symbol. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the stock symbol at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. [Col. 3, lines 13-44]At operation 1040 the system retrieves matching company names from a database of company names and information that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the company names in the company name data store and generating a Levenshtein score. The Levenshtein distance scores the (query, company name) input pair based upon the number of single character edits to convert the company name into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a company name may be ordered higher than results in which the search query matches the middle or end of a company name. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the company name at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. ) --- (Fran [0059] As described herein, it is possible to model language utterances through conceptual generative language models. Each of these conceptual generative language models can be associated with a technique for estimating the probability that a given sequence of words (e.g., a sentence) is uttered for the given conceptual generative language model. These probability estimates can be obtained using computational techniques that will reflect the underlying conceptual generative language model; for example for simple bag-of -words, counting the frequency of the words in a given sentence and then using the probability of a word in the bag-of -words suffices to compute a probability estimate. In the case of a hidden Markov model (HMM), the situation is more complex because to compute the exact probability given a model it can be necessary to sum the probabilities of all possible sequences of states. The computational technique used in this case falls under the general class of dynamic programming methods; and it is important to note that in most instances, an exact calculation of the probability is unnecessary and this can be used to further simplify the calculations. )
Regarding claim 8, Brown, Hansen, Da Silva and Fran teach The method of claim 5, wherein the identified plurality of Internet-accessible items further includes a fourth group for which the respective title that relates to the corresponding information item does not include an exact textual match with the at least one search term, and for which at least one of a respective description and a related item includes at least a partial textual match with the at least one search term, such that the respective relevance score for each item included in the fourth group is higher than the respective relevance score for each item that is not included in any of the first group, the second group, the third group, and the fourth group. ( Hansen [Col. 2, line 50-67] At operation 1030 the system retrieves stock trading symbols from a database of stock trading symbols that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the symbols in the symbol data store and generating a Levenshtein score. The Levenshtein distance scores the (query, symbol) input pair based upon the number of single character edits to convert the symbol into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a symbol may be ordered higher than results in which the search query matches the middle or end of a symbol. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the stock symbol at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. [Col. 3, lines 13-44]At operation 1040 the system retrieves matching company names from a database of company names and information that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the company names in the company name data store and generating a Levenshtein score. The Levenshtein distance scores the (query, company name) input pair based upon the number of single character edits to convert the company name into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a company name may be ordered higher than results in which the search query matches the middle or end of a company name. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the company name at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. )
Regarding claim 12, Brown, Hansen, Da Silva and Fran teach The computing apparatus of claim 11, wherein the identified plurality of Internet-accessible items further includes a second group for which the respective title that relates to the corresponding information item starts with an exact textual match with the at least one search term and also includes additional text, such that the respective relevance score for each item included in the second group is higher than the respective relevance score for each item that is not included in either of the first group and the second group. ( Hansen [Col. 2, line 50-67] At operation 1030 the system retrieves stock trading symbols from a database of stock trading symbols that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the symbols in the symbol data store and generating a Levenshtein score. The Levenshtein distance scores the (query, symbol) input pair based upon the number of single character edits to convert the symbol into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a symbol may be ordered higher than results in which the search query matches the middle or end of a symbol. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the stock symbol at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. [Col. 3, lines 13-44]At operation 1040 the system retrieves matching company names from a database of company names and information that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the company names in the company name data store and generating a Levenshtein score. The Levenshtein distance scores the (query, company name) input pair based upon the number of single character edits to convert the company name into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a company name may be ordered higher than results in which the search query matches the middle or end of a company name. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the company name at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. )
Regarding claim 13, Brown, Hansen, Da Silva and Fran teach The computing apparatus of claim 12, wherein for each item included in the second group, the respective relevance score is determined based on a number of characters of the additional text included in the respective title, such that when the number of characters is lower, the respective relevance score is higher. ( Hansen [Col. 2, line 50-67] At operation 1030 the system retrieves stock trading symbols from a database of stock trading symbols that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the symbols in the symbol data store and generating a Levenshtein score. The Levenshtein distance scores the (query, symbol) input pair based upon the number of single character edits to convert the symbol into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a symbol may be ordered higher than results in which the search query matches the middle or end of a symbol. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the stock symbol at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. [Col. 3, lines 13-44]At operation 1040 the system retrieves matching company names from a database of company names and information that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the company names in the company name data store and generating a Levenshtein score. The Levenshtein distance scores the (query, company name) input pair based upon the number of single character edits to convert the company name into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a company name may be ordered higher than results in which the search query matches the middle or end of a company name. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the company name at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. ) --- (Fran [0059] As described herein, it is possible to model language utterances through conceptual generative language models. Each of these conceptual generative language models can be associated with a technique for estimating the probability that a given sequence of words (e.g., a sentence) is uttered for the given conceptual generative language model. These probability estimates can be obtained using computational techniques that will reflect the underlying conceptual generative language model; for example for simple bag-of -words, counting the frequency of the words in a given sentence and then using the probability of a word in the bag-of -words suffices to compute a probability estimate. In the case of a hidden Markov model (HMM), the situation is more complex because to compute the exact probability given a model it can be necessary to sum the probabilities of all possible sequences of states. The computational technique used in this case falls under the general class of dynamic programming methods; and it is important to note that in most instances, an exact calculation of the probability is unnecessary and this can be used to further simplify the calculations. )
Regarding claim 14, Brown, Hansen, Da Silva and Fran teach The computing apparatus of claim 12, wherein the identified plurality of Internet-accessible items further includes a third group for which the respective title that relates to the corresponding information item starts with text that does not exactly match with the at least one search term and also includes an exact textual match with the at least one search term, such that the respective relevance score for each item included in the third group is higher than the respective relevance score for each item that is not included in any of the first group, the second group, and the third group.  ( Hansen [Col. 2, line 50-67] At operation 1030 the system retrieves stock trading symbols from a database of stock trading symbols that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the symbols in the symbol data store and generating a Levenshtein score. The Levenshtein distance scores the (query, symbol) input pair based upon the number of single character edits to convert the symbol into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a symbol may be ordered higher than results in which the search query matches the middle or end of a symbol. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the stock symbol at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. [Col. 3, lines 13-44]At operation 1040 the system retrieves matching company names from a database of company names and information that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the company names in the company name data store and generating a Levenshtein score. The Levenshtein distance scores the (query, company name) input pair based upon the number of single character edits to convert the company name into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a company name may be ordered higher than results in which the search query matches the middle or end of a company name. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the company name at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. )
Regarding claim 15, Brown, Hansen, Da Silva and Fran teach The computing apparatus of claim 14, wherein for each item included in the third group, the respective relevance score is determined based on a position of the exact textual match within the respective title, such that when the position is closer to the start of the respective title, the respective relevance score is higher. ( Hansen [Col. 2, line 50-67] At operation 1030 the system retrieves stock trading symbols from a database of stock trading symbols that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the symbols in the symbol data store and generating a Levenshtein score. The Levenshtein distance scores the (query, symbol) input pair based upon the number of single character edits to convert the symbol into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a symbol may be ordered higher than results in which the search query matches the middle or end of a symbol. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the stock symbol at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. [Col. 3, lines 13-44]At operation 1040 the system retrieves matching company names from a database of company names and information that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the company names in the company name data store and generating a Levenshtein score. The Levenshtein distance scores the (query, company name) input pair based upon the number of single character edits to convert the company name into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a company name may be ordered higher than results in which the search query matches the middle or end of a company name. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the company name at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. )
Regarding claim 16, Brown, Hansen, Da Silva and Fran teach The computing apparatus of claim 15, wherein for each item included in the third group for which the position of the exact textual match within the respective title is equally close to the start of the respective title, the respective relevance score is further determined based on a number of characters of the additional text included in the respective title, such that when the number of characters is lower, the respective relevance score is higher. ( Hansen [Col. 2, line 50-67] At operation 1030 the system retrieves stock trading symbols from a database of stock trading symbols that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the symbols in the symbol data store and generating a Levenshtein score. The Levenshtein distance scores the (query, symbol) input pair based upon the number of single character edits to convert the symbol into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a symbol may be ordered higher than results in which the search query matches the middle or end of a symbol. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the stock symbol at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. [Col. 3, lines 13-44]At operation 1040 the system retrieves matching company names from a database of company names and information that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the company names in the company name data store and generating a Levenshtein score. The Levenshtein distance scores the (query, company name) input pair based upon the number of single character edits to convert the company name into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a company name may be ordered higher than results in which the search query matches the middle or end of a company name. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the company name at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. ) --- (Fran [0059] As described herein, it is possible to model language utterances through conceptual generative language models. Each of these conceptual generative language models can be associated with a technique for estimating the probability that a given sequence of words (e.g., a sentence) is uttered for the given conceptual generative language model. These probability estimates can be obtained using computational techniques that will reflect the underlying conceptual generative language model; for example for simple bag-of -words, counting the frequency of the words in a given sentence and then using the probability of a word in the bag-of -words suffices to compute a probability estimate. In the case of a hidden Markov model (HMM), the situation is more complex because to compute the exact probability given a model it can be necessary to sum the probabilities of all possible sequences of states. The computational technique used in this case falls under the general class of dynamic programming methods; and it is important to note that in most instances, an exact calculation of the probability is unnecessary and this can be used to further simplify the calculations. )
Regarding claim 17, Brown, Hansen, Da Silva and Fran teach The computing apparatus of claim 14, wherein the identified plurality of Internet-accessible items further includes a fourth group for which the respective title that relates to the corresponding information item does not include an exact textual match with the at least one search term, and for which at least one of a respective description and a related item includes at least a partial textual match with the at least one search term, such that the respective relevance score for each item included in the fourth group is higher than the respective relevance score for each item that is not included in any of the first group, the second group, the third group, and the fourth group. ( Hansen [Col. 2, line 50-67] At operation 1030 the system retrieves stock trading symbols from a database of stock trading symbols that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the symbols in the symbol data store and generating a Levenshtein score. The Levenshtein distance scores the (query, symbol) input pair based upon the number of single character edits to convert the symbol into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a symbol may be ordered higher than results in which the search query matches the middle or end of a symbol. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the stock symbol at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. [Col. 3, lines 13-44]At operation 1040 the system retrieves matching company names from a database of company names and information that either fully or partially match the search query. The search may be conducted using a number of matching techniques. One example technique includes comparing the search query against all the company names in the company name data store and generating a Levenshtein score. The Levenshtein distance scores the (query, company name) input pair based upon the number of single character edits to convert the company name into an exact match of the search query. The fewer edits necessary, the closer the match. Additionally, results in which the search query matches the beginning of a company name may be ordered higher than results in which the search query matches the middle or end of a company name. In some examples, to incorporate this concept into the Levenshtein algorithm, changes at the beginning of the query are made more costly than changes at the end or the middle. Thus differences in the query and the company name at the beginning decrease the strength of the match more than differences in the middle or end. In some examples, the result list from this search may be ordered based upon the Levenshtein score, with results that are considered better matches ordered first. Other example search algorithms may be used, such as a Boyer-Moore string search algorithm, the Jaro-Winkler distance algorithm, inverted indices, other fuzzy string searching algorithms, and other searching algorithms. These other example search algorithms may produce scores which may be utilized similar to the way the Levenshtein scores are. If these other do not produce similarity scores, the matching strings these search algorithms produce may be run through the Levenshtein or similar algorithm to produce a matching score. )
Claims 9,18 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Da Silva in view of US 20200081992 A1; Lynch; Matthew et al. (hereinafter Lynch)
Regarding claim 9, Brown and Da Silva teach The method of claim 1, further comprising … by the at least one processor, respective text of each item of the plurality of Internet-accessible information items 						Brown lacks explicitly teaching converting, by the at least one processor, respective text of each item of the plurality of Internet-accessible information items to lowercase text, wherein the assigning of the respective relevance score is performed based on the converted text.										However Lynch helps teach The method of claim 1, further comprising converting, by the at least one processor, respective text of each item of the plurality of Internet-accessible information items to lowercase text, wherein the assigning of the respective relevance score is performed based on the converted text. (Lynch [0049] Cleaning: As used herein, " cleaning" is a broad term that refers to changing information or a value, that is in data fields, to put the information or value in a proper (e.g., expected) condition for subsequent processing. For example, changing information that is in a data field to correct an error in the information, such as changing the information to be of an expected format, length, case, or contain certain alphanumeric characters or symbols. In one example, in a data field that contains (as the information) an email address an "@" symbol may be expected and if such a symbol is not present, the information in the data field can be changed to reflect a proper email address, or the information may be deleted. In another example, if only lowercase alphanumeric characters are expected in a data field, but in the data field are uppercase alphanumeric characters due to improper entry of the information, the information in the data field can be " cleaned" by changing the uppercase alphanumeric characters to lowercase alphanumeric characters. In another example, if the information in a data field is expected to be of a certain length (e.g., a certain number of alphanumeric characters) and more or less of the merit characters are found in the data field, the information may be changed to then reflect the correct number of alphanumeric characters, and thus be deemed " cleaned." )							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Brown’s methods and make the addition of Lynch in order to help clean the system and put it in the correct format to function  (Lynch [0049] Cleaning: As used herein, " cleaning" is a broad term that refers to changing information or a value, that is in data fields, to put the information or value in a proper (e.g., expected) condition for subsequent processing. For example, changing information that is in a data field to correct an error in the information, such as changing the information to be of an expected format, length, case, or contain certain alphanumeric characters or symbols. In one example, in a data field that contains (as the information) an email address an "@" symbol may be expected and if such a symbol is not present, the information in the data field can be changed to reflect a proper email address, or the information may be deleted. In another example, if only lowercase alphanumeric characters are expected in a data field, but in the data field are uppercase alphanumeric characters due to improper entry of the information, the information in the data field can be " cleaned" by changing the uppercase alphanumeric characters to lowercase alphanumeric characters. In another example, if the information in a data field is expected to be of a certain length (e.g., a certain number of alphanumeric characters) and more or less of the merit characters are found in the data field, the information may be changed to then reflect the correct number of alphanumeric characters, and thus be deemed " cleaned." )
Corresponding System claim 18 is rejected similarly as claim 9 above
Corresponding product claim 20 is rejected similarly as claim 9 above
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (page(s): 11-15): Examiner’s response:- Applicant’s arguments, filed 2/16/2022, with respect to the rejection(s) of under 35 USC § 102/103  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20160294640 A1; DA SILVA; Icaro L. J. et al. (hereinafter Da Silva).The current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes the applicant is assuming and placing too much weight from instant applications specification. The examiner believes these limitations assumed from the specification are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. For example the language "degree of closeness" in the independent claims is read broadly and the examiner recommends bringing in language to help further specify what parameters are looked at when determining the "relevance score" and corresponding "degree of closeness" in the independent claims, clarifying language here can help overcome the current prior art.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183